t c summary opinion united_states tax_court vittorio kellum petitioner v commissioner of internal revenue respondent docket no 4928-02s filed date vittorio kellum pro_se lorraine wu for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure plus additions to tax after concessions by respondent the remaining issues for decision are whether certain payments received by petitioner in are excludable from gross_income under sec_104 whether petitioner is entitled to an additional charitable_contributions deduction pursuant to sec_170 that was not otherwise conceded by respondent whether petitioner is entitled to a casualty_loss deduction under sec_165 stemming from a automobile accident whether petitioner is entitled to deduct under sec_162 or sec_183 various expenses related to his insurance activity and whether petitioner is liable for additions to tax for failure_to_file a timely tax_return under sec_6651 and for failure to make estimated_tax payments under sec_6654 some of the facts have been stipulated and they are so found the stipulation of facts supplemental stipulation of facts and the attached exhibits are incorporated by thi sec_1 respondent conceded prior to trial that petitioner is entitled to the following itemized_deductions medical_expenses of dollar_figure personal_property_taxes of dollar_figure charitable_contributions of dollar_figure unreimbursed employee business_expenses of dollar_figure investment_expenses of dollar_figure and legal expenses of dollar_figure petitioner is also entitled to a deduction for home mortgage interest_paid of dollar_figure as reported by temple-island mortgage reference at the time of filing the petition petitioner resided in los angeles california background petitioner did not file a federal_income_tax return for on date respondent issued to petitioner a notice_of_deficiency in which respondent determined a deficiency and additions to tax for petitioner’s tax_year respondent’s determination was based on information returns received from third-party payors the following amounts were reported as paid to petitioner in payor type of payment amount_paid compton unified school district merrill lynch et al merrill lynch et al merrill lynch et al merrill lynch et al merrill lynch et al merrill lynch et al wells fargo bank american network ins co wages stocks bonds sale stocks bonds sale stocks bonds sale stocks bonds sale stocks bonds sale dividends ordinary interest nec income nonemployee compensation mitchell energy corp r w durham royalties nec income nonemployee compensation dollar_figure big_number big_number petitioner does not dispute receiving the payments reflected above with respect to the various proceeds from stock and bonds sales reported by merrill lynch pierce fenner smith inc petitioner mailed to respondent a federal_income_tax return for on date one day before the date of his trial a copy of the return was admitted at trial solely for the purpose of assisting petitioner in developing his arguments and claims for various deductions petitioner substantiated his cost_basis in the underlying investments and respondent conceded at trial that petitioner is entitled to a net_capital_loss of dollar_figure in addition petitioner acknowledged receiving payments from compton unified school district compton unified in the neighborhood of dollar_figure but claims that most of these payments were received as workers’ compensation benefits with regard to the issues for decision we address each item separately and for convenience we combine our findings_of_fact and conclusions discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to respondent under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with sec_7491 applies to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 it appears that the examination of petitioner’s tax_return commenced after the effective date of sec_7491 respondent’s reasonable requests for similar reasons sec_6201 does not apply to place on respondent the burden of producing evidence to supplement the information returns see mcquatters v commissioner tcmemo_1998_88 a income from compton unified petitioner began working as a math and science teacher for compton unified in date sometime about date petitioner was injured during an altercation with a student while teaching at whaley middle school petitioner suffered a back injury and was unable to teach his classes for the remainder of the spring school term petitioner was granted industrial accident leave from february until date and continued to receive his full salary petitioner returned to teaching in date for the beginning of the school year due to continuing concerns over his health petitioner returned as a substitute teacher on a temporary contract and was assigned to the district’s substitute pool certified quarterly earnings reports prepared by compton unified reflect that petitioner received a monthly salary of dollar_figure from date through date and dollar_figure for date through date compton unified’ sec_4 no federal income taxes were withheld from petitioner’s salary during this time compton unified’s payroll administrator testified that petitioner was classified as an exempt_individual but did not further explain the basis for the continued timesheets show that petitioner reported to the substitute pool on a continuous and regular basis in according to the timesheets petitioner was either at work or took sick leave throughout taxable_year petitioner however testified that his back injury prevented him from working for compton unified after date and that any payments he received after that date were in the nature of workers’ compensation benefits on date petitioner filed for workers’ compensation benefits with the state of california division of workers’ compensation claiming a back injury due to continuous physical stress and strain occurring between date and date on date a workers’ compensation judge with the workers’ compensation appeals board for the state of california awarded petitioner a permanent disability indemnity in the amount of dollar_figure for the period beginning date there is no evidence that petitioner received any workers’ compensation payments from the state of california in in addition petitioner received disability compensation from southern california risk management associates inc scrma in in a letter from scrma dated date scrma stated that it was enclosing a check in the amount of dollar_figure a sec_4 continued exemption your permanent disability benefits from through it is unclear from this record whether scrma is associated with petitioner’s workers’ compensation claim with the state of california or whether it is associated with compton unified’s group_insurance plans gross_income includes all income from whatever source derived unless excludable by a specific provision of the internal_revenue_code sec_61 one exclusion_from_gross_income can be found at sec_104 for amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness another exclusion can be found at sec_104 for amounts received through accident_or_health_insurance for personal injuries or sickness except if such amounts are a attributable to contributions by the employer which were not includable in the gross_income of the employee or b are paid_by the employer see also sec_105 taxpayers reporting income on the cash_method_of_accounting such as petitioner must include an item_of_income for the taxable_year in which the item is actually or constructively received see sec_451 see also polone v commissioner tcmemo_2003_339 knoll v commissioner tcmemo_2003_277 applying this principle in the context of a sec_104 case the record does not support petitioner’s claim for exclusion petitioner applied for workers’ compensation benefits with the state of california on date but was not awarded any benefits until date petitioner also was awarded disability payments stemming from his back injury from scrma but the record shows that these payments were made in amounts received are included in gross_income for the taxable_year in which they are received sec_451 polone v commissioner supra knoll v commissioner supra therefore payments received in and are not to be considered in petitioner’s tax_year as indicated for taxable_year certified payroll records from compton unified demonstrate that petitioner reported for duty throughout and was paid his regular salary without any kind of special injury or illness status petitioner did not present any credible_evidence to prove that he did not work after date for the reasons stated above we sustain respondent’s determination that petitioner must include dollar_figure of wages in gross_income for b charitable_contribution_deduction petitioner claims a deduction for charitable_contributions of dollar_figure for respondent conceded that petitioner is entitled to a charitable_contribution_deduction of dollar_figure the parties dispute whether petitioner is entitled to a deduction in the amount of dollar_figure for contributions to the greater sunrise baptist church sec_170 allows a deduction for charitable_contributions made for religious purposes for contributions of money taxpayers must maintain canceled checks receipts from the donee organizations showing the date and amounts of the contribution or other reliable written records showing the name of the donee date and amount of the contribution see sec_1_170a-13 income_tax regs petitioner bears the burden of proving he is entitled to deductions claimed see rule a 292_us_435 petitioner produced a photocopy of a contribution receipt from the greater sunrise baptist church dated date showing contributions in of dollar_figure the receipt was generated by a computer word processing program and was not printed on an official letterhead of the church the photocopy bears the purported signature of rev a w crowder and contains the purported stamped seal of the church it is unclear from the receipt whether petitioner donated the entire dollar_figure on date or whether petitioner made periodic donations during the receipt was submitted to the court by a posttrial supplemental stipulation of facts respondent objected to the admissibility of the receipt on the ground of authenticity we overrule that objection and admit the receipt as we conclude that the receipt has some probative value see rule b the year totaling dollar_figure petitioner did not present testimony with respect to the claimed contributions under certain circumstances where a taxpayer’s records are inadequate to substantiate a claimed deduction we may estimate the amount 39_f2d_540 2d cir in order for the court to make an estimate we must have some basis in fact upon which an estimate can be made 245_f2d_559 5th cir 85_tc_731 while we have some doubt about the reliability of the contribution receipt and the amount of petitioner’s contributions we find that petitioner attended church and made some contributions to the church in bearing in mind that petitioner has the burden to prove that he is entitled to the claimed deduction we hold that petitioner is entitled to an additional deduction of dollar_figure for donations to the greater sunrise baptist church thus petitioner is entitled to a total charitable_contribution_deduction of dollar_figure for including the dollar_figure previously conceded by respondent c casualty_loss from automobile accident petitioner claims a casualty_loss of dollar_figure for damages sustained to his toyota camry during an automobile accident with an insured driver on date following the accident petitioner filed a claim with the other driver’s insurance_company on date petitioner received a letter from the coast national ins co inc which stated that his claim had been assigned to an adjuster and was currently being investigated sec_165 allows a taxpayer to deduct losses that are sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for an individual taxpayer if a loss is not incurred in connection with a taxpayer’s trade_or_business or in a transaction entered into for profit the taxpayer may deduct the loss only if it arises from a fire storm shipwreck or other_casualty or from theft sec_165 in the case of a casualty_loss if there exists a claim for reimbursement for which there is a reasonable_prospect_of_recovery no portion of the loss may be deducted until it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1_165-1 income_tax regs there was no further evidence in the record regarding the settlement of the insurance claim or the timing of any insurance reimbursement since there was an insurance claim representing a reasonable_prospect_of_recovery in and there is no evidence to show whether or not petitioner received any insurance reimbursement in or in a later year petitioner is not entitled to a casualty_loss deduction under sec_165 see 184_f2d_835 5th cir affg a memorandum opinion of the court radding v commissioner tcmemo_1988_250 sec_1_165-1 income_tax regs d business_expenses petitioner received nonemployee compensation of dollar_figure from r w durham and dollar_figure from american network ins co in petitioner claims that he operated an insurance_business under the name of kellum associates in and that the dollar_figure represents gross_receipts or sales reportable on a schedule c profit or loss from business petitioner claims dollar_figure in business_expense deductions from his insurance activity and submitted an assortment of receipts and credit card statements of various expenses including car rentals restaurant receipts for meals and a cell phone sec_162 provides that a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 if the taxpayer is not engaged in a trade_or_business under sec_162 the taxpayer may generally deduct the expenses related to an activity_not_engaged_in_for_profit only to the extent of the gross_income derived from the activity for the taxable_year sec_183 and b as with other deductions discussed herein petitioner bears the burden of proving he is entitled to claimed business deductions see rule a 292_us_435 a taxpayer is required to maintain records sufficient to substantiate deductions that he or she claims on his or her tax_return sec_6001 sec_1_6001-1 income_tax regs sec_274 provides a strict substantiation requirement for certain expenses related to travel including meals_and_lodging while away from home entertainment gifts and certain types of property such as a passenger_automobile a computer_or_peripheral_equipment or a cellular telephone or similar telecommunication equipment under sec_274 a deduction is not allowed unless the taxpayer is able to substantiate the expense by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense irrespective of whether petitioner’s insurance activity qualifies as a trade_or_business under sec_162 or whether petitioner’s expenses are deductible under sec_183 petitioner has failed to properly substantiate his claimed sec_274 overrides the principle established in 39_f2d_540 2d cir that the court may estimate expenses in some circumstances business_expenses under sec_274 while petitioner submitted various rental car receipts restaurant receipts and credit card statements he has failed to introduce any evidence to establish a business_purpose for the claimed expenses there is no evidence such as calendar entries or other contemporaneously prepared logs to substantiate that these expenses were directly connected with petitioner’s insurance activity further the credit card statements were in petitioner’s individual name and not his company’s name accordingly we hold that petitioner is not entitled to deduct expenses in connection with his insurance activity e additions to tax sec_6651 sec_6651 provides an addition_to_tax for a failure_to_file a return on or before the specified filing due_date unless it is shown that such failure is due to reasonable_cause and not due to willful neglect once the commissioner meets his initial burden of production to show that the addition_to_tax is appropriate the taxpayer bears the burden of proving his failure_to_file timely the required return did not result from willful neglect and that the failure was due to reasonable_cause 116_tc_438 the receipts were submitted to the court in a posttrial supplemental stipulation of facts petitioner did not provide any testimony of their business_purpose at trial petitioner did not file a return for petitioner made no showing that his failure_to_file was due to reasonable_cause and not willful neglect respondent’s determination in regard to the sec_6651 addition_to_tax is sustained sec_6654 sec_6654 provides for an addition_to_tax in the case of an underpayment of estimated_tax once the commissioner meets his initial burden of production to show that the addition_to_tax is appropriate the sec_6654 addition_to_tax is mandatory unless petitioner shows that one of the statutorily provided exceptions applies see sec_6654 higbee v commissioner supra pincite 75_tc_1 as relevant to this discussion sec_6654 provides two mechanical exceptions to the applicability of the sec_6654 addition_to_tax first the addition is not applicable if the tax shown on the taxpayer’s return for the year in question or if no return is filed the taxpayer’s tax for that year reduced by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition_to_tax is not applicable if the taxpayer’s tax_liability for the preceding_taxable_year was zero sec_6654 petitioner did not file a return did not have federal income taxes withheld from his wages and made no estimated_tax payments in as such respondent has satisfied his initial burden of production to show that the sec_6654 addition_to_tax is appropriate the burden_of_proof including the burden to establish the applicability of any exceptions remains on petitioner see higbee v commissioner supra pincite spurlock v commissioner tcmemo_2003_248 petitioner has not shown that any of the statutory exceptions are applicable the sec_6654 exception does not apply because petitioner’s tax for is greater than dollar_figure the sec_6654 exception does not appear to apply because his tax_liability for was not zero as the record shows that petitioner earned wage income in respondent’s determination in regard to the sec_6654 addition_to_tax is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
